UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                              No. 02-30129
                            Summary Calendar




                             RONALD BAUMAN,

                                                Plaintiff-Appellant,


                                 VERSUS


                  TENET HEALTH SYSTEMS HOSPITALS, INC.
                       d/b/a MEADOWCREST HOSPITAL,


                                                 Defendant-Appellee.



            Appeal from the United States District Court
                For the Eastern District of Louisiana
                              00-CV-1176

                            October 11, 2002


Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Essentially for reasons stated by the district court in its

January 11, 2002 Order and Reasons, we affirm the district court’s

judgment.

      AFFIRMED.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
2